internal_revenue_service number info release date index number ---------------------- ---------------------------------------- --------------------------- department of the treasury washington dc person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 -plr-p-125857-06 date date in general the owner of ee series bonds may defer reporting the accrued your letter states that you purchased the bonds before you established your this letter responds to your letter dated date requesting information on dear the federal_income_tax consequences of the transfer of united_states series ee savings bonds to a revocable_trust revocable family_trust you would like to transfer the bonds to the trust we have not examined the savings bonds or the trust therefore while we are unable to issue a letter_ruling at this time we are furnishing the following general information in response to your request interest on the bonds on the owner’s federal_income_tax return until the earlier of when the bonds are cashed mature or are disposed of if the owner of savings bonds transfers them to a_trust and the transferor is considered the owner of the trust ie a grantor_trust for federal_income_tax purposes the transferor may continue to defer reporting interest accrued each year for example a transferor is treated as the owner of the trust if the transferor can revoke the trust the transferor must include the total interest accrued in his or her income when the bonds are cashed or finally mature whichever is earlier issued in husband and wife form and were purchased with the funds of both spouses you and your spouse will not need to include the accrued interest in your income when the bonds are transferred to the trust if this is not the case there may be special tax consequences upon the transfer of the bonds to the trust if the savings bonds are issued in the form of husband or wife co-owners but were purchased with the funds of only one of the owners eg the husband the accrued interest must be reported by your letter does not indicate how the bonds were issued if the bonds were the individual who contributed the funds husband if savings bonds that were issued to co-owners where only one co-owner contributed the funds eg husband are reissued solely in the name of the other co-owner’s name eg wife or in the name of the other co-owner’s grantor_trust the reissuance is considered a disposition of the bonds upon disposition the transferor husband must include the total interest accrued in his income if savings bonds that were issued to co-owners where only one co-owner contributed the funds are reissued solely in the name of the co-owner who contributed the funds eg the husband or in the name of the husband’s grantor trusts the reissuance is not considered a disposition of the bonds and the transferor may continue to defer reporting interest accrued each year connection with the transfer of savings bonds into the trust or any other federal tax issues which exist regarding the trust we appreciate this opportunity to provide you with assistance please keep a copy of this letter for your records we have included a copy of pages of irs publication federal_income_tax of individuals providing ta x information on your u s savings bonds this letter implies no opinion concerning any other federal tax issues in if you have further questions concerning any matter addressed in this letter please contact us at ----- ------------- not a toll free number sincerely audrey ellis senior counsel branch office of the associate chief_counsel passthroughs and special industries encl -------------------------------------------- cc
